THOMAS, Judge,
concurring specially.
I agree with the main opinion that, based on Eiland v. Meherin, 854 So.2d 1134 (Ala.Civ.App.2002), and Alston v. State Farm Mutual Automobile Insurance Co., 660 So.2d 1314 (Ma.Civ.App.1995), the *730common-fund doctrine applies to require State Farm Mutual Automobile Insurance Company (“State Farm”) to pay a pro rata share of the attorney fees incurred by James Ross Pritchard, Jr. I note that the confusion regarding whether State Farm has a subrogation right in that portion of the recovery secured by Pritchard’s attorney that represents the advance State Farm provided Pritchard stems from the case that set out the method by which an underinsured-motorist (“UIM”) insurer could protect its subrogation right when a tortfeasor offered to settle the claim asserted against him or her by the insured. In Lambert v. State Farm Mutual Automobile Insurance Co., 576 So.2d 160, 167 (Ala.1991), our supreme court explained that a UIM insurer that wishes to protect its subrogation rights against the tortfea-sor may decline to approve a settlement offer and advance the amount of that offer to its insured. Any advance is repaid to the UIM insurer from the ultimate recovery secured by the insured’s attorney in an action against the tortfeasor. Whether the UIM insurer’s right to recover that advance is considered to be a form of subro-gation right is not clear from Lambert. Therefore, I urge our supreme court to take the next opportunity to consider the character of a UIM insurer’s right to recover the advance paid to its insured under Lambert and to clearly address whether the common-fund doctrine should be applied to UIM insurers who make such advances.